DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The term “processor”, recited in independent claim 11, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2015/0371403 A1) in view of Matsuda et al. (US 2018/0096209 A1). 

Regarding claims 1, 6, and 11, and using claim 1 as an example, Koyama discloses, except for elements highlight in italicized bold below, a method, comprising: 

detecting and tracking a person from images from a first camera (
figure 5, “u2” a person is detected and tracked from a video from camera 11a;
person “u2” is initially detected  at some point in time from an image from camera 11a as seen:
	
    PNG
    media_image1.png
    591
    489
    media_image1.png
    Greyscale


	Regarding the detection, see:


    PNG
    media_image2.png
    354
    980
    media_image2.png
    Greyscale


	A person is tracked from frame to frame from the same camera, as depicted in figure 5 where “u3” and “u4” are determined to be the same person:

    PNG
    media_image3.png
    406
    701
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    150
    976
    media_image4.png
    Greyscale

); 

extracting image features from the detected and tracked person from the images from the first camera (

    PNG
    media_image5.png
    398
    353
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    355
    992
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    224
    538
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    399
    971
    media_image8.png
    Greyscale


);

storing the image features with information associated with the camera into a database (

    PNG
    media_image9.png
    503
    389
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    236
    551
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    308
    982
    media_image11.png
    Greyscale

); 

conducting a sample query to search the database for another person detected from images from a second camera (when a person detected and tracked from a first camera has information stored is then detected by a second camera, the process of figure 9 begins anew:

    PNG
    media_image12.png
    810
    1075
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    679
    585
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    572
    996
    media_image14.png
    Greyscale

);

for the another person being within a threshold of similarity of the person from the images of the first camera (figure 9, numeral S15, “yes”:

    PNG
    media_image15.png
    399
    977
    media_image15.png
    Greyscale

): 

determining a gap of time between the person from the images of the first camera and the another person from the images from the second camera; and calculating travel time for the person from the gap of time ( 

    PNG
    media_image16.png
    706
    1085
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    154
    662
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    183
    663
    media_image18.png
    Greyscale

).

As noted above, Koyama does not teach:

A), “extracting image features from the detected and tracked person”, and
B), “a threshold of similarity”.

	However, Koyama is open to “known” techniques:

    PNG
    media_image19.png
    126
    563
    media_image19.png
    Greyscale


	Matsuda also discloses tracking people across multiple cameras from facial images, comprising comparing images of faces (see figures 1-3 and 11).  Regarding difference “A” above, Matsuda teaches the extraction of facial features for purposes of the comparison (

    PNG
    media_image20.png
    235
    921
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    326
    654
    media_image21.png
    Greyscale

), and regarding difference “B”, Matsuda teaches a “threshold of similarity (

    PNG
    media_image22.png
    377
    855
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    274
    651
    media_image23.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize, as the technique for “extracting specific identification information” as required by Koyama (i.e., 

    PNG
    media_image19.png
    126
    563
    media_image19.png
    Greyscale

), the color histogram feature extraction technique taught by as described Matsuda above, because color histograms are easily extracted, computationally inexpensive, and accurately represent the human face.   
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Koyama, while the teaching of Matsuda continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding difference B, Matsuda also teaches use of a similarity threshold for the comparison between two faces as noted above, which would have been obvious to incorporate into to Koyama/Matsuda combination, because as would be understood by one of ordinary skill in the art, a “threshold” facilitates the digital, mathematical comparison of the “features” in determining whether two faces match or do not match.  Further, a “threshold” can be modified and adapted by the system as necessary and appropriate over time.   
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Koyama/Matsuda, while the teaching of Matsuda continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding claims 6 and 11 specifically, Koyama is computer implemented (see figure 1 and paragraph 0011) and would remain as such after modification according to Matsuda, who is also computer implemented. 

Allowable Subject Matter
Claims 2-5, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2,  while the prior art Koyama and Matsuda, applied to the claims above, teach the element of “obtaining results from the database based on feature matching with the image features associated with the sample query” (Koyama figure 9, numeral S15, and as modified by Matsuda above),  in the context of the claim as a whole, Koyama and Matsuda do not teach or suggest the additional limitations of, “…
filtering the results from the database associated with persons associated with cameras having no direct route to an area associated with the second camera; 
filtering the results from the database having overlapping image detection between the first camera and the second camera; and
filtering the results from the database associated with persons having a travel time that does not exceed a threshold.”  Claims 7 and 12 recite equivalent limitations. 

	Regarding claim 3, while the prior art Koyama and Matsuda, applied to the claims above, teach the element of “obtaining results from the database based on feature matching with the image features associated with the sample query” (Koyama:

    PNG
    media_image24.png
    262
    651
    media_image24.png
    Greyscale

), in the context of the claim as a whole, Koyama and Matsuda do not teach or suggest the additional limitations of, “… and filtering the results from the database based on person attributes.”  Claims 8 and 13 recite the same elements. 

Regarding claim 4, in the context of the claim as a whole, Koyama and Matsuda do not teach or suggest the additional limitations of, “generating a test set from the images of the another person from the second camera along a trajectory over time; associating the test set with a camera identifier associated with the second camera; searching the test set with the sample query based on feature matching with the image features associated with the sample query; for the sample query retrieving results from the test set that does not meet an accuracy threshold, discarding the sample query.”  Claims 9 and 14 recite the same elements. 

Regarding claim 5, in the context of the claim as a whole, Koyama and Matsuda do not teach or suggest the additional limitations of, “wherein the extracting the image features from the detected and tracked person from the images from the first camera further comprises extracting the image features from the one or more other persons in proximity to the person to derive group features.”   Claims 10 and 15 recite the same features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665